        Case 5:20-cv-03556-BLF Document 59 Filed 12/28/20 Page 1 of 9




 1 ROBBINS GELLER RUDMAN
     & DOWD LLP
 2 DANIEL J. PFEFFERBAUM (248631)
   Post Montgomery Center
 3 One Montgomery Street, Suite 1800
   San Francisco, CA 94104
 4 Telephone: 415/288-4545
   415/288-4534 (fax)
 5 dpfefferbaum@rgrdlaw.com
          – and –
 6 DAVID W. MITCHELL (199706)
   STEVEN M. JODLOWSKI (239074)
 7 655 West Broadway, Suite 1900
   San Diego, CA 92101
 8 Telephone: 619/231-1058
   619/231-7423 (fax)
 9 davidm@rgrdlaw.com
   sjodlowski@rgrdlaw.com
10
   Attorneys for Plaintiff
11
   [Additional counsel appear on signature page.]
12
                               UNITED STATES DISTRICT COURT
13
                            NORTHERN DISTRICT OF CALIFORNIA
14
                                       SAN JOSE DIVISION
15
   IN RE GOOGLE DIGITAL ADVERTISING ) Case No. 20-cv-03556-BLF
16 ANTITRUST LITIGATION                           )
                                                  )
17                                                ) PLAINTIFF SWEEPSTAKES TODAY,
                                                  ) LLC’S OPPOSITION TO GOOGLE’S
18                                                ) ADMINISTRATIVE MOTION TO
                                                    RELATE
19                                                  Hon. Beth Labson Freeman
20

21

22

23

24

25

26

27

28


     4834-3643-0037.v1
          Case 5:20-cv-03556-BLF Document 59 Filed 12/28/20 Page 2 of 9




 1 I.          INTRODUCTION
 2             Pursuant to Civil Local Rule 3-12(e), Plaintiff Sweepstakes Today, LLC hereby opposes the

 3 motion of Google LLC (“Google”) to relate its complaint1 (“Publisher” or “Sweepstakes” case),

 4 pending before another court in this District, to the Digital Advertising Litigation before this Court

 5 (“Digital Advertising” case). The two litigations do not concern substantially the same parties,

 6 present different factual and legal issues, involve different claims and distinct harm, and will proceed

 7 most efficiently if conducted separately. Local Rule 3-12(a)’s requirements for relation are therefore

 8 not met. The motion should be denied.

 9 II.         ARGUMENT
10             Civil Local Rule 3-12(a) provides that a matter is related to another when two conditions are

11 met. First, the actions must “concern substantially the same parties, property, transaction or event.”

12 And, second, it must “appear[ ] likely that there will be an unduly burdensome duplication of labor

13 and expense or conflicting results if the cases are conducted before different Judges.” Civil L.R. 3-

14 12(a)(1)-(2). Here, neither condition is satisfied.

15             A.        The Publisher and Digital Advertising Cases Do Not Meet the
                         Substantial Similarity Threshold
16
               Different Parties. Sweepstakes is an action brought by a publisher on behalf of publishers.
17
     In contrast, Digital Advertising is brought by advertisers – none of whom is alleged to be a
18
     publisher. ECF No. 52, ¶¶8-10.
19
               Google argues that the cases should be related because they concern the “same” parties.
20
     Defendants’ Administrative Motion to Consider Whether Cases Should Be Related (ECF No. 55)
21
     (“Motion” or “Mot.”) at 3. But advertisers and publishers are, in fact, different groups with different
22
     relationships to Google, as they function on opposite ends of the advertising market and serve
23
     different roles within that (and other) markets.
24

25

26   1
       The “Publisher” or “Sweepstakes” case refers to Sweepstakes Today, LLC v. Google LLC, et al.,
   No. 3:20-cv-08984 (N.D. Cal.). “ST CPT” refers to ECF No. 1 of Sweepstakes, filed December 15,
27 2020.

28                                               -1-
         PLAINTIFF SWEEPSTAKES TODAY, LLC’S OPPOSITION TO GOOGLE’S ADMINISTRATIVE MOTION TO RELATE -
                                                20-cv-03556-BLF
     4834-3643-0037.v1
        Case 5:20-cv-03556-BLF Document 59 Filed 12/28/20 Page 3 of 9




 1            Advertisers are buyers, who pay to place their ads. ECF No. 52, ¶43; ST CPT, ¶¶24-32, 84.

 2 Publishers, on the other hand, are sellers, and provide or sell white space (or inventory) to

 3 advertisers. Publishers get paid by the advertisers when they integrate advertisements into their

 4 online content on their website or applications. ECF No. 52, ¶42; ST CPT, ¶¶24-32. Between them

 5 are a host of intermediaries, which provide the services linking advertisers to publishers. ECF No.

 6 52, ¶¶42-44; ST CPT, ¶84. Because they operate at different ends of the market, advertisers and

 7 publishers are situated differently in relation to Google in at least two important respects: (i) when

 8 Google provides intermediation services, Google acts as a seller for the publisher, helping the

 9 publisher find advertising and sell their inventory of white space, while at the same time acting as a

10 buyer for the advertiser, who is looking to bid on, organize and buy inventory from publishers, and

11 (ii) when Google sells ad space, Google acts as a competitor to publishers, whereby both Google and

12 the publishers are competing to sell their white space to the customer advertisers.

13            As Google has repeatedly pointed out in filings with this Court, and in other matters, these

14 are not idle differences under the antitrust laws: they affect the type of evidence needed to prove

15 each group’s claims, and how each group’s claims will be analyzed. Google has repeatedly

16 highlighted these differences. In moving to dismiss the advertisers’ claims, for example, Google

17 characterized publishers and advertisers as “Different Customers [with] Different Purposes,” and

18 argued that advertisers are without standing to represent publishers in the market for online display

19 advertising services. ECF No. 41 at 5; id. (also arguing that advertisers and publishers perform

20 “‘distinct’” roles in the advertising markets); id. at 3 (contrasting the role and claims of publishers

21 and advertisers); see also Ex. 1 at 112 (distinguishing publishers as “unquestionably [the] better

22 plaintiffs to bring suit” based on Google’s anticompetitive conduct, as they were “directly

23 impacted”).

24            The putative classes in each case would likely be significantly different, if not wholly

25 separate from each other. Although Google contends that the Publisher class is “subsumed” within

26
   2
      All “Ex. __” refer to the Declaration of Steven M. Jodlowski in Support of Plaintiff Sweepstakes
27 Today, LLC’s Opposition to Google’s Administrative Motion to Relate, filed concurrently herewith.
28                                                  -2-
      PLAINTIFF SWEEPSTAKES TODAY, LLC’S OPPOSITION TO GOOGLE’S ADMINISTRATIVE MOTION TO RELATE -
                                             20-cv-03556-BLF
     4834-3643-0037.v1
          Case 5:20-cv-03556-BLF Document 59 Filed 12/28/20 Page 4 of 9




 1 the Digital Advertising class, Motion at 1, there is only partial overlap with the Publisher class. The

 2 Publisher case seeks to represent “[a]ll persons and entities who sold digital advertising space.” ST

 3 CPT, ¶194. The Digital Advertising class applies only to direct Google customers and excludes, for

 4 example, publishers who served ads placed through non-Google auctions or via direct agreement

 5 with an advertiser. This alone is enough to deny relation. Ortiz v. CVS Caremark Corp., 2013 WL

 6 12175002, at *2 (N.D. Cal. Oct. 15, 2013) (denying motion to relate cases because one class was

 7 made up of all California CVS pharmacy employees, exempt and non-exempt, and the other class

 8 was made up of all California non-exempt CVS employees because “the limited overlap of some

 9 class members is not enough to reach the ‘substantial similarity’ threshold”).3

10             Different Harms. Because each action is focused on seeking redress for different groups and
11 different conduct by Google, the theories of harm also differ. Google tries to convince this Court

12 that both cases seek the same type of damages, Motion at 5, but this is not true. In the Digital

13 Advertising case, plaintiffs allege that the fees paid by advertisers to Google for intermediation

14 services were too high. ECF No. 52, ¶¶13, 18, 22. However, in the Publisher case, plaintiff alleges

15 that publishers lost ad revenue and received less than competitive rates for their ad inventory (or

16 white space) when Google depressed bids and payments to publishers for placing ads on their

17 websites or applications, steered ads to its own Google-owned properties, and steered users to

18 Google content and away from publishers’ websites. ST CPT, ¶¶184-193. A determination that

19 publishers were harmed by lost revenue that went into Google’s own coffers would not, then, mean

20 that advertisers were also harmed, or vice versa.

21             Different Markets. Defining the relevant market is an important initial inquiry in an antitrust
22 case because it is the market within which the monopoly or attempted monopoly is to be measured.

23 See 2b Phillip E. Areeda & Herbert Hovenkamp, Antitrust Law, in 500, 531a, 531e (4th ed. 2014).

24 Google nevertheless elides over the differences between the markets defined in each case. The

25 Digital Advertising case focuses on a narrow market of the ad technology “services” that link

26   3
       Indeed, Google has argued to this Court that the advertiser plaintiffs lack standing to represent
27 issues. ECFand
   publishers,    in light of the differences in their claims, allowing them to do so may raise conflict
                No. 41.
28                                                   -3-
         PLAINTIFF SWEEPSTAKES TODAY, LLC’S OPPOSITION TO GOOGLE’S ADMINISTRATIVE MOTION TO RELATE -
                                                20-cv-03556-BLF
     4834-3643-0037.v1
        Case 5:20-cv-03556-BLF Document 59 Filed 12/28/20 Page 5 of 9




 1 advertisers and publishers, which Google maintains is an inappropriate collection of products and

 2 services that do not collectively constitute a single relevant market. ECF No. 52, ¶183; ECF No. 41

 3 at 5. The Publisher case, meanwhile, alleges harm flowing from anticompetitive abuses not only in

 4 the broader digital advertising market, but also abuses in the general search, search advertising,

 5 mobile operating systems and web browser markets. See, e.g., ST CPT, ¶¶78, 163-172. Any

 6 definition findings as to these markets are likely to have little relevance to the market definition in

 7 the Digital Advertising case. By way of example, Google argues that in the Digital Advertising case,

 8 advertisers have other options to place their ads elsewhere, such as in print, TV, radio or billboard

 9 ads. Online publishers, by contrast, can only sell their inventory online. Litigating the contours of

10 these markets, as well as the anticompetitive conduct and the harm that flows therefrom, is not

11 already covered by the Digital Advertising case, and thus there are no redundancies to be avoided

12 through relation.

13            Unique Claims. Both cases also include claims unique to their case that will require
14 litigation and factual and legal analyses not covered by the other case. The Digital Advertising case

15 brings consumer protection claims under California state law, while the Publisher case does not.

16 ECF No. 52, ¶¶245-251. And unlike the Digital Advertising case, the Publisher case brings claims

17 under §3 of the Clayton Act. ST CPT, ¶¶238-245.

18            Anticompetitive Conduct. Google also believes that the actions qualify as related because
19 they are premised on similar anticompetitive misconduct. Mot. at 2-3. But this similarity ignores

20 the legal and practical realities and analytic framework that will be necessary to evaluate each

21 group’s claims given their respective roles in the advertising markets.

22            In evaluating issues such as antitrust standing, impact and damages, courts look to, for

23 example, the markets in which the harm occurred, whether the plaintiff was a competitor of the

24 monopolist, plaintiff’s role in the market(s), and the relationship between the alleged harm and the

25 anticompetitive matters. But as noted above, due to the differences between the Publisher and

26 Digital Advertising cases, these analyses in the two matters will demand different analyses, proof,

27 and economic experts. In such circumstances, allowing the Sweepstakes case to remain before

28                                                   -4-
      PLAINTIFF SWEEPSTAKES TODAY, LLC’S OPPOSITION TO GOOGLE’S ADMINISTRATIVE MOTION TO RELATE -
                                             20-cv-03556-BLF
     4834-3643-0037.v1
          Case 5:20-cv-03556-BLF Document 59 Filed 12/28/20 Page 6 of 9




 1 another judge will not result in “an unduly burdensome duplication of labor and expense or

 2 conflicting results.” Civil L.R. 3-12(a)(2) (requiring that burdensome duplication and conflicting

 3 results be “likely”).

 4             For these reasons, it is not uncommon in cases involving far-reaching monopolies for similar

 5 conduct to injure many different groups, and for each of those groups to proceed before different

 6 courts. See Apple Inc. v. Pepper, _U.S._, 139 S. Ct. 1514, 1525 (2019) (“Apple’s alleged

 7 anticompetitive conduct may leave Apple subject to multiple suits by different plaintiffs. . . .

 8 Multiple suits are not atypical . . . .”). Google is a prime example. Many cases have been filed

 9 against it by groups of consumers, advertisers and developers who challenge Google’s monopolies,

10 and those cases are pending in various courts. Google nevertheless is actively opposing the relation

11 or consolidation of the various cases – again, citing the differences between the various plaintiff

12 groups and their respective claims. See, e.g., Exs. 2, 3. Casting the overlap between the cases at

13 such a high level, as Google has done here, is meaningless for relation under Rule 3-12, which

14 requires more.

15             B.        Separate Proceedings Pose Neither a Risk of Unduly Burdensome
                         Duplication of Labor and Expense Nor Will Result in Conflicting
16                       Judgments
17             Given the differences in parties, harm, and markets at issue, separate proceedings pose no

18 risk of unduly burdensome duplication of labor or conflicting judgments. There is no material

19 overlap here, and whatever commonalities that exist between the two actions, they do not meet the

20 standard for relation under Rule 3-12(a)(2). Tecson v. Lyft, Inc., 2019 WL1903263, at *3 (N.D. Cal.

21 Apr. 29, 2019) (although two cases against same defendant under same statute “concern[ed] . . . text

22 messages sent without recipients’ consent,” and thus posed “common questions of law and fact,”

23 “th[o]se parallels d[id] not suffice to meet the substantial similarity threshold”) (citations omitted).4

24 III.        CONCLUSION
25             The Motion to relate should be denied.

26   4
      Since the Sweepstakes case was filed, at least two additional cases have been filed on behalf of
   publisher classes in this District. See Genius Media Grp., Inc., et al. v. Alphabet, Inc., et al., No.
27 5:20-cv-09092;  Sterling Int’l Consulting Grp. v. Google, LLC, No. 5:20-CV-09321.
28                                                 -5-
         PLAINTIFF SWEEPSTAKES TODAY, LLC’S OPPOSITION TO GOOGLE’S ADMINISTRATIVE MOTION TO RELATE -
                                                20-cv-03556-BLF
     4834-3643-0037.v1
        Case 5:20-cv-03556-BLF Document 59 Filed 12/28/20 Page 7 of 9




 1 DATED: December 28, 2020                      Respectfully submitted,

 2                                               ROBBINS GELLER RUDMAN
                                                  & DOWD LLP
 3                                               ROBBINS GELLER RUDMAN
                                                  & DOWD LLP
 4                                               DAVID W. MITCHELL
                                                 STEVEN M. JODLOWSKI
 5

 6

 7                                                            DAVID W. MITCHELL

 8                                               655 West Broadway, Suite 1900
                                                 San Diego, CA 92101-8498
 9                                               Telephone: 619/231-1058
                                                 619/231-7423 (fax)
10                                               davidm@rgrdlaw.com
                                                 sjodlowski@rgrdlaw.com
11
                                                 DANIEL J. PFEFFERBAUM
12                                               Post Montgomery Center
                                                 One Montgomery Street, Suite 1800
13                                               San Francisco, CA 94104
                                                 Telephone: 415/288-4545
14                                               415/288-4534 (fax)
                                                 dpfefferbaum@rgrdlaw.com
15
                                                 HERMAN JONES LLP
16                                               JOHN C. HERMAN
                                                 3424 Peachtree Road, N.E., Suite 1650
17                                               Atlanta, GA 30326
                                                 Telephone: 404/504-6555
18                                               404/504-6501 (fax)
                                                 jherman@hermanjones.com
19
                                                 Attorneys for Plaintiff
20

21

22

23

24

25

26

27

28                                               -6-
      PLAINTIFF SWEEPSTAKES TODAY, LLC’S OPPOSITION TO GOOGLE’S ADMINISTRATIVE MOTION TO RELATE -
                                             20-cv-03556-BLF
     4834-3643-0037.v1
        Case 5:20-cv-03556-BLF Document 59 Filed 12/28/20 Page 8 of 9




 1                                     CERTIFICATE OF SERVICE

 2            I hereby certify under penalty of perjury that on December 28, 2020, I authorized the

 3 electronic filing of the foregoing with the Clerk of the Court using the CM/ECF system which will

 4 send notification of such filing to the e-mail addresses on the attached Electronic Mail Notice List,

 5 and I hereby certify that I caused the mailing of the foregoing via the United States Postal Service to

 6 the non-CM/ECF participants indicated on the attached Manual Notice List.

 7                                                      s/ DAVID W. MITCHELL
                                                        DAVID W. MITCHELL
 8
                                                        ROBBINS GELLER RUDMAN
 9                                                             & DOWD LLP
                                                        655 West Broadway, Suite 1900
10                                                      San Diego, CA 92101-8498
                                                        Telephone: 619/231-1058
11                                                      619/231-7423 (fax)
12                                                      E-mail: dmitchellp@rgrdlaw.com
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
      PLAINTIFF SWEEPSTAKES TODAY, LLC’S OPPOSITION TO GOOGLE’S ADMINISTRATIVE MOTION TO RELATE -
                                             20-cv-03556-BLF
     4834-3643-0037.v1
12/28/2020      Case 5:20-cv-03556-BLF Document CAND-ECF-
                                                       59 Filed 12/28/20 Page 9 of 9
Mailing Information for a Case 5:20-cv-03556-BLF In re Google Digital Advertising Antitrust Litigation
Electronic Mail Notice List

The following are those who are currently on the list to receive e-mail notices for this case.

      Jordan S. Elias
      jelias@girardsharp.com,avongoetz@girardsharp.com

      Benjamin M Greenblum
      bgreenblum@wc.com

      Scott M. Grzenczyk
      scottg@girardsharp.com,avongoetz@girardsharp.com

      David H. Kramer
      dkramer@wsgr.com,dgrubbs@wsgr.com

      Theodore Walter Maya
      tmaya@ahdootwolfson.com,twolfson@ahdootwolfson.com,tmayalaw@gmail.com,bking@ahdootwolfson.com,filings@ahdootwolfson.com

      Adam E. Polk
      apolk@girardsharp.com,ssandeen@girardsharp.com,avongoetz@girardsharp.com,cdooley@girardsharp.com

      John Edward Schmidtlein
      jschmidtlein@wc.com

      Christina C. Sharp
      dsharp@girardsharp.com,avongoetz@girardsharp.com,cdooley@girardsharp.com

      Christopher Eric Stiner
      cstiner@ahdootwolfson.com

      Tina Wolfson
      twolfson@ahdootwolfson.com,rjohnson@ahdootwolfson.com,bking@ahdootwolfson.com,filings@ahdootwolfson.com,pmarc@ahdootwolfson.com,cstiner@ahdootwo

Manual Notice List

The following is the list of attorneys who are not on the list to receive e-mail notices for this case (who therefore require manual noticing). You may wish to use your mouse
to select and copy this list into your word processing program in order to create notices or labels for these recipients.
   (No manual recipients)




https://ecf.cand.uscourts.gov/cgi-bin/MailList.pl?893670707973026-L_1_0-1                                                                                                  1/1
